Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance	
This is the Notice of Allowance for application number 16/827,446 SUPPORT BRACKET FOR ROD ASSEMBLY, filed on 3/23/2020.  Claims 25, 26, 28-40 and 42-48 are allowed.  

Election/Restrictions
Claims 25 are allowable. The restriction requirement, as set forth in the Office action mailed on 11/17/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 29, 31, 32, 35, 36, 45, 46 and 48, directed to species non-elected are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claims 25 and 39, the prior art does no teach the proximal portion extending laterally of the mounting portion in the first plane and being intermediate the mounting portion and the distal portion to space the distal portion laterally of the mounting portion also including a bracket for mounting to a surface having a mounting portion extends in a first plane for mounting the bracket to a surface; an arm portion having a proximal portion and a distal portion, the proximal portion being attached to the mounting portion such that the arm portion extends outwardly from the mounting portion, and the proximal portion; and a first rod-attachment portion disposed at a terminal end of the distal portion, the first rod attachment portion defining an aperture for use in connecting to the shaft, and the first rod- attachment portion extending in second plane that is transverse to the first plane so as to not overlap with the mounting portion.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        10/14/21